DETAILED ACTION
Conclusion
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim s 11, 12, 14-20 and 22-26 are  rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2013/0235514 to Tateo et al., (hereinafter “Tateo”) alone or in combination with JP2014-043553 to JSP corporation, (hereinafter “JSP”). 
The rejection stands as per reasons of record. 
The applicants are thanked for pointing out an inadvertent error in the heading of the previously issued rejection omitting claim11 from the statement of the rejection.   However, as evident from  the body of the rejection, claim 11 was intended to be included in the rejection as all of the claim limitations are expressly discussed in the rejection. 
As discussed in the previous office action, Tateo discloses a polyolefin-based resin foamed sheet comprising a polyolefin-based resin, wherein a thickness of the foamed sheet of 0.5 to 2 mm [0079] which is anticipatory of the claimed ranges of 0.05-0.5 mm. 
The 25% compression hardness defined in JIS K6767disclosed by Tateo is 20 to 40 kPa , which anticipates the claimed range of  20-100 kPa, [0052].
The ratio of the cell size in the with (CD) direction and the thickness direction, as disclosed by Tateo, is from 2 to 18, which makes the claimed ratio of 9-30 at least obvious.  Tateo further discloses that the ratio of the cell size in the longitudinal (MD) and width (CD) and thickness directions is 0.25 to 1, which also makes  the claimed ratio of cell size in lohgitudinal direction and thickness directions as claimed obvious (for example, when the Cm/MD cell size ratio if above 0.5). [0032-34, 0056].   Moreover, in at least [0034] the reference expressly discloses the effect of the cell size ration on the properties of the foamed sheets.  Thus, optimizing  the cell size ratios in any direction would have been within routine experimentation of an ordinary artisan to obtain foamed sheets of desired properties consistent with the teachings of Tateo.  
The tensile strengths in the longitudinal direction and the width direction of the foamed sheet is disclosed as 2.2 to 8 MPa which overlaps with the claimed rage of 5 to 10 MPa, thus making the claimed property at least obvious. [0053].  

The polyolefin-based resin foamed sheet disclosed in illustrative example have an average cell size in the thickness direction of the foamed sheet as low as 24 um.  However, the stretch ratio in illustrative examples is below the maximum suitable stretch ratios in MC as disclosed in [0074] and CD, as disclosed in [0076].  By stretching foamed film to higher acceptable ratios  disclosed in Tateo, cell size in the thickness direction is expected to be reduces (as evident from illustrative examples).  Tateo further expressly discloses the effect of higher/lower stretching in either the CD or MD direction on the properties of the foamed films, thus providing expressed teachings for an ordinary artisan on how to optimize the properties of the foamed films by varying the stretch ratio in either direction (which affects the cell size in the thickness direction) to obtain desired results. 
With respect to the limitation of  “wherein an average cell size averaged with average cell sizes in the longitudinal direction and the width direction of the foamed sheet is 150-500 um”, it is believed that illustrative examples of Tateo disclose foams with such properties. 
The polyolefin-based resin foamed sheet disclosed by Tate in illustrative example 5 is about 191 kg/m3 (original densith of LLDPE used in 900 and the expansion ratio of 4.7) which is substantially close to the claimed lower limit of apparent density of the foamed sheet of 200 kg/m3, which makes the claimed density obvious.  In addition, Tateo expressly discloses that expansion ratio depends on the amounts of blowing  agent used and discloses suitable amounts of the foaming agent from 1-30 phr. [0058].  Since the amounts of blowing agent used in illustrative example 5 is well above the suitable lower amounts of blowing agent disclosed by Tateo, using lower amounts of blowing agents that are within the disclosure of Tateo would result in foams of higher density.  It is noted that Tateo further expressly discussed dependency of some foamed sheet properties on the expansion ratio, thus providing expressed guidance for optimizing the expansion ratio (density) to obtain films of desired density.  
The degree of cross-linking of the foamed sheet is disclosed as  5-60 % which fully embraces the claimed range of 30-50%, thus making the claimed crosslinking degree at least obvious.  Moreover, at [0030] the reference expressly discloses variations in properties of the crosslinked foamed sheets that can be attributed to the degree of crosslinking, thus providing expressed teachings for varying degree of crosslinking to obtain foamed sheets with desired properties. 
Tateo further expressly discloses incorporation of the foamed sheets into electric/electronic devise to  fix by adhesion a component that forms an electronic/electric equipment to a main body of the equipment.  Claim 1.  It is also noted that the limitations of claims 19-26 merely constitute and intended use limitations and are met by the foamed sheets of Tateo as being substantially similar to the claimed sheets. 

Tateo does not address the average cell film thickness in the thickness direction of the foamed sheet. However, since the foamed sheets of Tateo are produced from substantially  the same components as the foamed sheets of the instant invention in the amounts that correspond to the claimed and disclosed in the instant application, and the films are produced by the process that is substantially similar to the process disclosed in illustrative embodiments of the instant invention, it is reasonable expected that the foamed films produced in accordance with the process disclosed by Tateo would exhibit  all the properties, including the average cell film thickness in the thickness direction, its ratio to the cell size  and the skin layer as claimed.  The burden is shifted to the applicants to provide factual evidence to the contrary. 
		
It is noted, that as discussed above, Tateo provides ample teaching  on how to adjust the properties of  the foamed sheets based on varying number of processing parameters such as stretching ratios, expansion ratios, and other processing conditions.  Illustrative examples further provide evidence that properties of the foamed sheets predictably depend on the amounts of components and  processing conditions.   Thus optimizing component amounts/ processing parameters to obtain foams of desired properties is expressly taught by Tateo.
In the alternative,  JSP discusses that in foamed polyethylene based sheets “If the bubble film thickness is too thin, the foamed sheet becomes flexible, but small pores are likely to be formed. On the other hand, if the thickness of the bubble film is too thick, it becomes difficult to form small pores, but the cushioning property is lowered, and there is a possibility that the cushioning characteristics originally possessed by the polyethylene-based resin foam sheet cannot be exhibited.” [0034].
And that “ thickness the bubble film thickness of the foamed sheet can be kept within the above range mainly by adjusting the apparent density and further adjusting the amount of the bubble adjusting agent added. Generally, the smaller the apparent density, the thinner the bubble film, and the larger the amount of the bubble adjusting agent added, the smaller the bubble size and the thinner the bubble film. [0039]
Thus, even if, cell film thickness in the thickness direction of the foamed sheets that are within the purview of Tateo is not within the claimed ratio (which it is believed to be as claimed as per discussion above), adjusting such cell film thickness to a desired thickness would have been obvious via a routine experimentation since it influences some of the properties of the polyethylene based foamed sheets as per disclosure of JSP. 

Response to Arguments
Applicant's arguments filed 6-22-22 have been fully considered but they are not persuasive. The applicants argue that Tateo discloses a cell size in VD of 24-44, which is outside of the claimed range of 10-20 um.
The applicants state the “the actual cell sizes produced by Tateo are well outside the Applicant's range. That alone is problematic.”
The obviousness of the cell size in VD as claimed was expressly discussed in details in the previous office action (and above in the body of the rejection).   The applicants did not address this discussion or challenge the examiner’s assertion of obviousness at all.  Instead, the applicants argues tht the claimed cell size in VD is not produced in any of the illustrative examples of Tateo. While this may be so, the examined did discuss why  a reduction in cell size would have been obvious.  As well established by the case law, the disclosure of a reference is not limited to exemplified or preferred embodiments only.

The applicants state that “Tateo further fails to even suggest the effect due to the specific cell sizes. What this means is that those skilled in the art would be lead away from the Applicant's claimed cell sizes. This is further problematic for the rejection inasmuch as prior art leading away from claimed subject matter is classic indicia of nonobviousness.
The examiner disagrees and does not find this arguments convincing at al.  Not expressly addressing effects of  the cell size (or any other property or chracteristics of a given foam)  hardly constitutes “teaching away” from ANY cell size.  Quite to the contrary not addressing some properties, such as cell size, implies that any cell size would be acceptable for the Tateo invention absent showing of unexpected results that can be attributed  to the specific cell size. The reference does not teach away from the claimed cell size as it disclosure does not criticize, discredit, or otherwise discourage the claimed cell size.  Moreover, while not expressly discussing effect of cell size on the foam properties, the inference may be deducted from illustrative examples of foams with different cell sizes. 
Moreover, as previously discussed, Tateo expressly discloses the draw ratios and the ratios of cell size in different directions on the properties of the foamed sheets, such as flexibility, tensile strength, etc., thus providing suffient teachings to change the cell size ratios (and thus vry the cell sizes in different directions). 
No unexpected results that can be attributed to the claimed CV cell size is provided anywhere on the record/ 
The applicants further argue that JSP fails to cure the alleged deficiencies of Tateo.
It is noted that JSP reference was not relied upon its teachings of the cell size, but rather for its teachings of cell film thickness and how the thickness influences the properties of the foamed sheets.
The claimed cell size is would have been obvious from the Teachings of Tateo alone as discussed above and in the previous office action.
The invention as claimed, therefore, is still considered to be unpatentable over the disclosures of the cited references. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ